United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.R., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Tampa, FL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Lenin V. Perez, for the appellant1
Office of Solicitor, for the Director

Docket No. 15-0387
Issued: September 15, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On December 9, 2014 appellant, through his representative, filed a timely appeal of a
November 4, 2014 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the overpayment decision.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for
legal or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R.
§ 501.9(e). No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An
attorney or representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject
to fine or imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUES
The issues are: (1) whether appellant received an overpayment of compensation in the
amount of $89,062.79; and (2) whether appellant was at fault in the creation of the overpayment,
thereby precluding waiver of recovery of the overpayment.
On appeal, appellant’s representative contends that the workers’ compensation claim has
nothing to do with appellant’s post-traumatic stress disorder case with the Department of
Veterans Affairs (VA).
FACTUAL HISTORY
This case has previously been before the Board. The facts as set forth in the Board’s
prior decision are incorporated herein by reference.3 The facts relevant to this appeal are set
forth below.
OWCP accepted that on June 6, 2002 appellant, then a 33-year-old letter carrier,
sustained aggravation of preexisting hypertension and post-traumatic stress disorder resulting
from a dispute with his supervisor over completing his route. Appellant stopped work in
March 2003 and was placed on the periodic rolls.
Appellant began receiving benefits from the VA for service-related post-traumatic
disorder, as appellant noted on EN1032 forms dated March 19, 2010 and February 18, 2011. In
response to queries from OWCP, the VA indicated in a March 4, 2011 letter that appellant
received $2,849.00 per month in service-connected disability compensation effective
December 1, 2008 and was 70 percent disabled.
OWCP informed appellant in an October 6, 2011 letter that FECA prohibits dual benefits
for a federal civilian employment-related injury and that he was required to elect either the entire
amount of compensation paid by it since December 1, 2008 or the amount of the increase in
benefits paid by VA since December 1, 2008. It also noted that he had received an overpayment
of benefits, therefore, an election must be made within 30 days. In a November 2, 2011 letter,
appellant indicated that he elected to receive disability retirement benefits from the Office of
Personnel Management (OPM) retroactive to December 1, 2008 because an overpayment had
occurred.
In a November 1, 2012 decision, OWCP determined that appellant knowingly received
wage-loss compensation to which he was not entitled, and that this resulted in an overpayment of
$89,062.79 for the period December 1, 2008 to November 19, 2011. Appellant appealed to the
Board.
By May 16, 2013 decision, the Board found that the case was not in posture for decision.
The Board informed OWCP that proper procedures were not followed with regard to appellant’s
election of benefits. The Board noted that follow-up was needed with regard to appellant’s
election of benefits letter of November 2, 2011 prior to finding an overpayment. The Board
3

Docket No. 13-336 (issued May 16, 2013).

2

noted that the record did not establish that appellant received dual benefits. The Board remanded
the case for OWCP to develop the evidence of record and make proper factual findings with
regard to whether appellant received dual benefits.4
By form dated August 1, 2013, appellant indicated that he received disability benefits
from the VA for post-traumatic stress disorder (PTSD).
In a September 13, 2013 response to questions from OWCP, OPM indicated that an
application for OPM benefits had been received, and that appellant received OPM benefits in the
amount of $44,516.00 from December 1, 2008 to March 30, 2012, $1,139.00 monthly effective
April 1, 2012, and $1,159.00 monthly effective December 1, 2012.
By letter dated January 9, 2014, OWCP made a preliminary determination that appellant
was overpaid compensation in the amount of $89,062.79 because he was paid disability
compensation under FECA while at the same time he received dual benefits from OPM. It also
made a preliminary determination that appellant was at fault in the creation of this overpayment
because he accepted payments that he knew or should have known to be incorrect. Appellant
was provided instructions as to procedures for contesting the overpayment, the finding of fault,
and was provided financial forms to complete.
On January 27, 2014 appellant requested a prerecoupment hearing. He disagreed that the
overpayment occurred and also argued that, if the overpayment occurred, it was not his fault.
Appellant requested waiver of recovery of the overpayment. At the hearing held on August 14,
2014, appellant’s representative argued that, although appellant received benefits from the VA
for PTSD, this was a completely different claim than the compensation claim with OWCP, and
that accordingly, there was no overpayment. He contended that in 2011 appellant was given a
retroactive award for his PTSD from the military at which time he applied for OPM to give him a
retroactive claim back to the time of his PTSD claim from the VA hospital. Appellant’s
representative argued that it would be a hardship for a single parent to pay back the $89,000.00
and also argued that appellant could not be at fault for retroactive pay. The hearing
representative informed appellant’s representative that overpayment financial forms were never
returned.
By decision dated November 4, 2014, OWCP finalized the preliminary determination that
appellant received an overpayment of compensation in the amount of $89,062.79. It also
determined that as he was at fault in the creation of the overpayment, he was not entitled to
waiver of recovery of the overpayment.
LEGAL PRECEDENT -- ISSUE 1
FECA provides that the United States shall pay compensation for the disability of an
employee resulting from personal injury sustained while in the performance of duty. While an
employee is receiving such compensation, however, he or she may not receive salary, pay or
remuneration of any type from the United States, except in return for service actually performed
or for certain payments related to service in the Armed Forces. The latter includes benefits
4

Id.

3

administered by the VA, unless such benefits are payable for the same injury being compensated
for under FECA.5 The prohibition against dual payment of FECA and veterans’ benefits extends
to cases in which: (1) the disability or death of an employee resulted from an injury sustained
while in federal civilian employment and VA held that the same disability or death was caused
by military service; or (2) an increase in a veteran’s service-connected disability award was
brought about by an injury sustained while in federal civilian employment.6
If the case record demonstrates that a claimant is receiving compensation under FECA
and a veteran’s award other than pension for service in the Army, Navy, or Air Force, OWCP
must determine whether: (1) the veteran’s award is based on a finding that the same disability
for which FECA benefits are payable was caused by the military service; or (2) VA increased an
award or found an award was payable for service-connected disability because of the civilian
employment injury for which FECA benefits are claimed.
Section 10.421(a) of OWCP’s implementing regulations provides that a beneficiary may
not receive wage-loss compensation concurrently with a federal retirement or survivor annuity.7
The beneficiary must elect the benefit that he or she wishes to receive.8
An election between these benefits is required under both scenarios.9 An overpayment of
compensation under FECA may occur when a claimant is not entitled to the amount already
paid.10
ANALYSIS -- ISSUE 1
The Board finds that OWCP properly determined that appellant received an overpayment
in the amount of $89,062.79. Initially appellant received FECA disability benefits for
aggravation of PTSD and hypertension resulting from a June 6, 2002 injury. He also received
VA disability benefits for PTSD as of December 1, 2008. Once OWCP learned that appellant
was receiving VA disability benefits, it required him to make an election of benefits. On
November 2, 2011 appellant advised OWCP that he elected to receive disability retirement
benefits, in lieu of FECA benefits, effective December 1, 2008.
In its prior decision, the Board instructed OWCP to develop the evidence of record
regarding appellant’s receipt of dual benefits. By letter dated June 7, 2013, OWCP requested
further information from OPM. The response from OPM to OWCP queries indicated that an
application for disability retirement benefits had been received, and that benefits were paid.
5

5 U.S.C. §§ 8102(a), 8116(a). See also S.G., Docket No. 12-779 (issued September 17, 2012).

6

Federal (FECA) Procedure Manual, Part 2 -- Claims, Dual Benefits, Chapter 2.1000.8(b) (December 1997).

7

20 C.F.R. § 10.421(a); N.P., Docket No. 15-1799 (issued January 11, 2016).

8

Id.

9

Id. at Chapter 2.1000.8(a)(5).

10

Supra note 6 at Part 6 -- Debt Management, Identification of Overpayments and Debts, Chapter 6.200.2(d)
(May 2004).

4

OPM noted that appellant received monthly payments of $1,159.00 effective December 1, 2012,
$1,139.00 from April 1 through November 30, 2012, and collectively $44,516.00 from
December 1, 2008 to March 30, 2012.
OWCP determined that at the time of the overpayment, appellant was on the periodic
rolls, and received compensation every 28 calendar days. However, he elected to receive
disability retirement benefits in lieu of FECA benefits effective December 1, 2008.
Nevertheless, appellant continued to be paid FECA benefits through November 19, 2011. The
overpayment occurred in this case because he elected disability retirement benefits as of
December 1, 2008. Following this election of benefits appellant was no longer entitled to FECA
benefits.11 OWCP correctly calculated the amount of the overpayment as $89,062.79.12
The Board therefore affirms the finding that appellant received an overpayment in the
amount of $89,062.79.
LEGAL PRECEDENT -- ISSUE 2
Section 8129(a) of FECA provides that, when an overpayment of compensation has been
made because of an error of fact or law, adjustment shall be made by decreasing later payments
to which an individual is entitled. The only exception to this requirement is when an incorrect
payment has been made to an individual who is without fault and when adjustment or recovery
would defeat the purpose of FECA or be against equity and good conscience.13
In determining whether an individual is not without fault or alternatively, with fault,
section 10.433(a) of OWCP’s regulations provide in relevant part:
“An individual is with fault in the creation of an overpayment who -(1) Made an incorrect statement as to a material fact which he or she knew
or should have known to be incorrect; or
(2) Failed to provide information which he or she knew or should have
known to be material; or

11

Supra note 9.

12

OWCP noted that the period of the overpayment was from December 1, 2008 through January 17, 2009, a
period of 1084 calendar days. For the period December 1, 2008 through January 17, 2009, OWCP determined that
appellant was overpaid $3,964.66. For the period January 18, 2009 through January 16, 2010 appellant was
overpaid $29,498.30. For the period January 17 through February 13, 2010 he was overpaid $2,223.66. For the
period February 14 through March 13, 2010 appellant was overpaid $2,266.84. For the period March 14, 2010
through January 15, 2011, he was overpaid $25,483.26. For the period January 16 through March 12, 2011,
appellant was overpaid $4,577.00. For the period March 13 through April 9, 2011, he was overpaid $2,357.07. For
the period April 10 through November 19, 2011, appellant was overpaid $18,692.00. Adding these figures together
yielded an overpayment of $89,062.79.
13

W.M., Docket No. 11-2000 (issued May 21, 2012).

5

(3) Accepted a payment which he or she knew or should have known to be
incorrect.”14
The regulations further provide that each recipient of compensation benefits is
responsible to ensure that payments he or she receives from OWCP are proper.15 Whether or not
OWCP determines that an individual was at fault with respect to the creation of the overpayment
depends on the circumstances surrounding the overpayment.16
ANALYSIS -- ISSUE 2
The Board finds that appellant is at fault in that he accepted a payment which he knew or
should have known was incorrect as he accepted OPM annuity benefits for a period already
covered by his FECA disability payments.
OWCP notified appellant by letter dated October 6, 2011 that a person who receives
compensation benefits under FECA is not permitted to receive dual benefits. Appellant
thereafter made an election on November 2, 2011 to receive OPM benefits retroactive to
December 1, 2008. Because he was already receiving FECA benefits, his receipt of disability
retirement benefits beginning December 1, 2008 was a prohibited dual benefit under 5 U.S.C.
§ 8116. Appellant’s receipt of the retroactive OPM annuity benefits created an overpayment of
compensation, and at the time he accepted those OPM benefits, he knew or should have known
based on past notice, that he was not permitted to receive both FECA disability benefits and
OPM annuity benefits for the same period.17 He is therefore at fault in creating the overpayment
based on the fact that he accepted a payment which he knew or should have known to be
incorrect.
The Board will therefore affirm OWCP’s November 4, 2014 decision on the issue of
fault. As appellant was not without fault in creating the overpayment, he is not eligible for
waiver.18 OWCP must therefore recover the debt.19
The Board’s jurisdiction to review the collection of any overpayment is limited to cases
of adjustment where OWCP decreases later payments of compensation.20 As appellant is no
longer receiving compensation benefit payments, the Board lacks jurisdiction to review the issue
of recovery of the overpayment.

14

5 U.S.C. § 8129(b).

15

20 C.F.R. § 10.433(a).

16

Id.

17

B.G., Docket No. 14-2002 (issued August 13, 2015).

18

20 C.F.R. § 10.433(a).

19

A.P., Docket No. 15-0586 (issued June 6, 2016).

20

5 U.S.C. § 8129; Levon H. Knight, 40 ECAB 658 (1989).

6

CONCLUSION
The Board finds that appellant received an overpayment of compensation in the amount
of $89,062.79. The Board further finds that appellant was at fault in the creation of the
overpayment, thereby precluding waiver of recovery of the overpayment.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated November 4, 2014 is affirmed.21
Issued: September 15, 2016
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

21

James A. Haynes, Alternate Judge, participated in the original decision but was no longer a member of the
Board effective November 16, 2015.

7

